705 S.E.2d 391 (2011)
STATE
v.
Cory Lendell JOYNER.
No. 34P11-1.
Supreme Court of North Carolina.
January 25, 2011.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
M. Gordon Widenhouse, for Joyner, Cory Lendell.
G. Dewey Hudson, District Attorney, for State.
The following order has been entered on the motion filed on the 24th of January 2011 by State of NC for Temporary Stay: "Motion Allowed by order of the Court in conference this the 25th of January 2011."
JACKSON, J. recused.